department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service irs p o box cincinnati oh legend v name of state law w formation date x state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records do you qualify for exemption under sec_501 of the code no for the reasons stated below you were incorporated on w in the state of x your articles of incorporation state in pertinent part the following purposes facts issues in your form_1024 schedule b response for activities you state the specific and primary purpose of this corporation is to be a condominium development management association formed organized and operated under the v act to provide for the acquisition construction management maintenance and care of property owned by this corporation property commonly owned by the members of this corporation and property within this corporation privately owned by its members collectively referred to as association_property the x secretary of state’s website indicates that your corporate status is suspended and that you are currently not in good standing with the state the members of the condominium association are the owners of its ten dwelling units each unit owner also owns an undivided one-tenth interest in the association’s other_property the common areas the homeowners_association is maintaining the common area and the exterior of the building the association is paying for gardening and landscaping insurance utilities for the common area waste disposal and repairs to the exterior of the building upon dissolution your assets if any will be divided equally among the owners law sec_501 of the internal_revenue_code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an action_organization as set forth in paragraph c of regulation sec_1_501_c_3_-1 in revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare revrul_74_99 1974_1_cb_131 states that to qualify for exemption under sec_501 a homeowners_association must meet the following requirements to ensure that community benefit is primary - it does not perform exterior maintenance on private dwellings and most of the facilities maintained are open to the general_public rather than only to the members application of law you are not described under sec_501 of the code because you are not operated exclusively for the promotion of social welfare you are operated primarily for the benefit of your association members managing maintaining and caring for property commonly owned by the members of this corporation and property within this corporation privately owned by its members you do not meet the requirements of sec_1 c -1 because you are not primarily engaged in promoting the common good and general welfare of the people of the community the sole beneficiaries of your activities are the unit owners your members you have not provided any evidence that you engage in promoting in any way the common good and general welfare of the people of the community letter rev catalog number 47628k you are identical to the organization that was denied exemption in revrul_74_17 you are like that organization a condominium housing project that provides for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners since like the members of the condominium association described in the revenue_ruling your members have joint_ownership of your common areas the maintenance and care of them necessarily constitutes the provision of private benefits for your members therefore since your activities primarily benefit your members you cannot be said to be operated exclusively for the promotion of social welfare you do not meet the requirements of revrul_74_99 because you perform exterior maintenance on private dwellings which are association_property owned in common by the members and you own no non-residential facilities which might be open to the general_public these factors show your purposes and activities are not exclusively promoting social welfare and are not primarily promoting the common good and general welfare of the community instead you are furthering the private interests of your members in addition your net assets upon dissolution will be divided equally among your members this fact further illustrates that you are serving the private interests of the member owners not the wider community conclusion because you operate only for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 c of the code if you don’t agree e e e e e the law or authority if any you are relying on acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents your name address employer_identification_number ein and a daytime phone number you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k one of the following declarations e for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
